UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,


        -v-                                                           No. 20-CR-126-LTS

MARKEL SMALLS,

                 Defendant.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 Defendant Markel Smalls has been detained since his arrest on March 18, 2020, at

the Metropolitan Correctional Center (“MCC”), while awaiting trial on charges of violating 21

U.S.C. § 846 by conspiring to distribute heroin, fentanyl, and crack cocaine in violation of 21

U.S.C. § 841(b)(1)(A); and possession and use of a firearm in furtherance of a federal drug

trafficking crime (distributing heroin, fentanyl, and crack cocaine), in violation of 18 U.S.C. §

924(c)(1)(A)(i), (ii), (iii) and 2. By letter, Mr. Smalls moves for release on conditions of bail in

light of the COVID-19 public health crisis. (Docket Entry No. 40.) The Government opposes

Mr. Smalls’s motion. (Docket Entry No. 46.) Mr. Smalls has filed a reply letter. (Docket Entry

No. 47.) The Court has considered carefully all of the written submissions and arguments, and

has also reviewed Mr. Smalls’s Pretrial Services report, dated March 19, 2020, as well as the

transcript of the bail proceedings before Magistrate Judge Aaron on March 19, 2020.

                 On March 19, 2020, Magistrate Judge Aaron determined that “no condition or

combination of conditions [would] reasonably assure the appearance of [Mr. Smalls] as required

and the safety of any other person and the community” pursuant to 18 U.S.C. § 3142(e)(1), and

he ordered Mr. Smalls detained pending trial. (Docket Entry No. 36.) Judge Aaron based his



SMALLS - ORD RE BAIL.DOCX                                  VERSION APRIL 14, 2020                      1
determination on (i) the seriousness of the offenses charged, which involve trafficking of

dangerous narcotics and use of firearms, (ii) the weight of the Government’s evidence against

Mr. Smalls, (iii) Mr. Smalls’s lengthy criminal history, which includes nine prior convictions,

including three felonies (one for second degree assault and one for possession of a defaced

weapon), (iv) the fact that Mr. Smalls was on parole when he committed the crimes alleged, and

(v) the general danger to the community posed by Mr. Smalls’s apparently ready access to

firearms. (Bail Transcript (“Bail Tr.”), dated March 19, 2020.) At the hearing before Judge

Aaron, the Government also proffered that Mr. Smalls knowingly evaded arrest for weeks by

providing false contact information to his state parole officer and hiding out at his girlfriend’s

home. (Bail Tr. at 5-6.) Defense counsel also raised issues related to the COVID-19 pandemic,

which was ongoing at the time of the hearing. (Bail Tr. at 8-9.)

               Mr. Smalls now seeks temporary release to closely monitored confinement at his

girlfriend’s home, in his girlfriend’s custody, during the current public health emergency arising

from the COVID-19 pandemic. He proffers that a respiratory ailment and a family history of

certain medical conditions and traits place him “at high risk for contracting COVID-19.”

(Docket Entry No. 40 at 2.)

               Under 18 U.S.C. § 3142(i), the Court has the legal authority to grant relief from

an order of detention entered under 18 U.S.C. § 3142(e). Section 3142(i) permits the temporary

pretrial release of a defendant otherwise requiring detention into the custody of a U.S. marshal or

other “appropriate” person where “the judicial officer determines such release to be necessary for

preparation of the person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i).

Courts in this District have done so in appropriate cases; indeed, in limited circumstances, a

serious medical condition can constitute a “compelling reason” under this provision. See, e.g.,




SMALLS - ORD RE BAIL.DOCX                         VERSION APRIL 14, 2020                             2
U.S. v. Perez, No. 19 Cr. 297 (PAE), 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020)

(granting bail application of 65-year-old defendant with COPD, pursuant to 18 U.S.C. § 3142(i),

in light of “unique confluence of serious health issues and other risk factors facing this

defendant, . . . which place him at a substantially heightened risk of dangerous complications

should [he] contract COVID-19”). Mr. Smalls has the burden of showing that temporary release

is necessary under 3142(i). See U.S. v. Dupree, 833 F. Supp. 2d 241, 246 (E.D.N.Y. 2011).

               Mr. Smalls’s argument that he does not pose a risk of flight because he “attended

every appointment with his parole officer as scheduled” (docket entry no. 40 at 3) does not

address sufficiently the very serious issue of the danger he poses to the community, given his

history of involvement in violent crime and the strong evidence relating to the instant charges.

Nor does it address adequately the issue of flight risk, given that he evaded arrest by giving false

contact and residential information to the probation officer over a substantial period of time.

Similarly, third party custody by his girlfriend is insufficient in light of the Government’s

proffers that Mr. Smalls’s girlfriend helped him evade arrest on the present charges. Supervision

and policing resources are particularly strained during the current pandemic conditions,

heightening the importance of protection of the community from persons and circumstances that

pose documented threats.

               The Court does not take lightly the elevated risk that Mr. Smalls’s confinement

and medical conditions pose for his own health and safety. The current public health crisis

presents an elevated risk for those who are confined, as compared to those living in situations

where social distancing is more feasible and where the most effective cleaning products are more

readily available. The Bureau of Prisons (“BOP”) has, however, implemented policies and

consulted with appropriate experts to mitigate the risks posed by COVID-19. Most recently,




SMALLS - ORD RE BAIL.DOCX                         VERSION APRIL 14, 2020                           3
BOP has instituted a mandatory 14-day quarantine lockdown of all inmates across the BOP

system. (Docket Entry No 46 at 5.) The BOP’s mitigation measures do not, and cannot,

eliminate completely the risk of COVID-19, but these measures are calculated to mitigate the

risk of infection in its inherently close quarters, for all persons in custody and BOP staff.

Although, in certain cases, the specific medical conditions of individual pretrial detainees may

create risks so substantial that they reduce or outweigh the safety risks posed by temporary

release of such detainees, the Court finds that, in Mr. Smalls’s case, the danger to the community

presented by Mr. Smalls’s release outweighs substantially even the heightened the risk of

exposure to COVID-19 that he faces while in detention, particularly in light of Mr. Smalls’s

failure to identify concrete, imminent threats to his health beyond those that are generally posed

for all detainees who may be, or who are, at risk of developing medical issues that could put

them in the higher risk categories. Mr. Smalls’s understandable need and desire to maximize his

ability to protect himself from infection do not reduce significantly the risk of community

violence and risk of flight that he presents. The Court concludes that Mr. Smalls’s proffered

medical issues do not provide a basis compelling enough for the Court to disregard the serious

danger his release would pose to the public, particularly in light of the Government’s proffers

concerning Mr. Smalls’s involvement in gang-related drug sales involving dangerous firearms.

               The Court, accordingly, finds that Mr. Smalls has not sustained his burden of

demonstrating that temporary release pursuant to 18 U.S.C. § 3142(i) is necessary or appropriate

in his case and, therefore, denies Defendant’s application for temporary release pursuant to 18

U.S.C. § 3142(i).




SMALLS - ORD RE BAIL.DOCX                          VERSION APRIL 14, 2020                            4
               This Order resolves Docket Entry No. 40.

               SO ORDERED.

Dated: New York, New York
       April 14, 2020



                                                          /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                          United States District Judge




SMALLS - ORD RE BAIL.DOCX                      VERSION APRIL 14, 2020                    5
